Citation Nr: 0907778	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  04-07 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel











INTRODUCTION

The appellant had verified active duty for training in the 
Army Reserve from February 1999 to October 1999.  She also 
appears to have had additional prior service in the Army 
Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 RO rating decision that 
denied service connection for a right ankle disability 
(residuals of a right ankle fracture).  In May 2005 and 
November 2006, the Board remanded this appeal for further 
development.  


FINDING OF FACT

The appellant does not have a currently diagnosed right ankle 
disability.  


CONCLUSION OF LAW

A right ankle disability not incurred in or aggravated by 
service.  38 U.S.C.A §§ 101(24), 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in June 2001, a rating 
decision in June 2002, correspondence in January 2004, a 
statement of the case in January 2004, correspondence in June 
2005, a supplemental statement of the case in July 2006, and 
correspondence in December 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in an October 2008 supplemental statement 
of the case.  

As for the duty to assist the Veteran with her claim, the 
Board notes that all relevant, identified, and available 
evidence has been obtained, and VA has notified the appellant 
of any evidence that could not be obtained.  The appellant 
has not referred to any additional, unobtained, relevant 
evidence.  The Board points out that VA attempted to schedule 
the appellant for several VA examinations in relation to this 
claim.  The Board notes, however, that she failed to report 
for the examinations.  See 38 C.F.R. § 3.655; See also Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  


Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection for a "chronic 
disease," may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual was disabled or died from a disease or 
injury incurred in or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred in or aggravated 
in the line of duty.  38 U.S.C.A. § 101(24).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The appellant contends that she has a right ankle disability 
that is related to her period of active duty for training 
from February 1999 to October 1999.  She specifically reports 
that her ankle was broken in three places during her period 
of service and that she underwent surgery that involved the 
placement of a plate and screws in her ankle.  She indicates 
that, currently, she is not able to wear heels because of the 
right ankle injury and that she must wear flats or sneakers.  

The appellant's service treatment records show that she was 
treated for a right ankle disability on numerous occasions 
during her period of active duty for training from February 
1999 to October 1999.  A May 1999 hospital narrative summary 
indicated that the appellant was a basic trainee in her fifth 
week of basic training and that she fell off the parallel 
bars while training on an obstacle course.  She reported that 
she fell onto her right ankle and suffered immediate 
deformity and pain.  It was noted that conscious sedation in 
the emergency room was performed and that the appellant's 
ankle was reduced and splinted.  The report indicated that 
during her hospitalization, she underwent open reduction and 
internal fixation of the right ankle.  It was reported that 
the appellant had good fixation of the ankle with anatomic 
alignment and that she did well postoperatively.  The 
diagnosis was right trimalleolar ankle fracture.  Subsequent 
treatment entries indicated that the Veteran underwent 
physical therapy on her right ankle on numerous occasions 
from May 1999 to June 1999.  A July 1999 treatment entry 
related an impression of status post ankle fracture with open 
reduction and internal fixation.  The examiner noted that the 
appellant was doing well.  An August 1999 physical profile 
report also indicated that the appellant was status post open 
reduction and internal fixation of the right ankle.  

The Board notes that there are no post-service treatment 
reports of record.  This complete lack of any evidence that 
could establish the presence of a current right ankle 
disability leaves VA with absolutely no basis upon which to 
award service connection.  See Hickson, supra.  It is for 
this reason that the Veteran's claim must be denied.

As noted above, in its duty to assist the Veteran, VA has 
tried to have the Veteran examined.  This claim has been 
remanded in the past for the specific purpose of contacting 
the Veteran at her most recent address, scheduling her for an 
examination, and obtaining a medical opinion as to whether or 
not she has residual disability related to the inservice 
injury.  The appellant was scheduled for VA examinations on 
several occasions.  The RO sent the Veteran letters (to both 
the [redacted] address and the [redacted] address 
noted in the claims file) informing her of scheduled 
examinations.  The record indicates that she failed to report 
for all scheduled examinations.  

The Board reminds the appellant that the duty to assist is 
not a "one-way street."  The applicable case law provides 
that if a claimant wishes help, she "cannot passively wait 
for it in those circumstances where [s]he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Additionally, pursuant to 38 C.F.R. § 3.655, when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be 
decided based on the evidence of record.  Since the Veteran 
failed to undergo scheduled VA examinations, the Board must 
proceed to adjudicate the claim based on the evidence of 
record.  

The Board finds that the evidence of fails to show any 
medical findings or diagnoses indicating that the appellant 
has a current right ankle disability, to include any 
residuals of the right ankle injury she incurred during her 
period of active duty for training from February 1999 to 
October 1999.  VA has no desire to deny the Veteran benefits 
she could be awarded for disability related to an inservice 
injury.  That being said, the Veteran's failure to report for 
scheduled examinations, or to otherwise provide VA with any 
evidence of a post-service right ankle disability, leaves no 
other option. 

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Here, the evidence or 
record shows no indication of a current right ankle 
disability, and thus service connection is not warranted.  

The appellant has alleged that she has a current right ankle 
disability that had its onset during her period of active 
duty for training from February 1999 to October 1999.  While 
she is competent to describe her symptoms, as a layperson, 
however, the appellant is not competent to give a medical 
opinion on the diagnosis or etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Here, there is absolutely no evidence of a current right 
ankle disability.  Should the Veteran obtain and submit 
evidence of a current disability, she could reopen her claim.  

For now, the preponderance of the evidence is against a 
finding that the appellant currently suffers a right ankle 
disability, and her claim for service connection must be 
denied.  38 .S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a right ankle disability is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


